DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-20 directed to inventions (Group II & Group III) non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.

Allowable Subject Matter
Claims 1-9 are allowed over the prior art of record in light of the amendments and arguments submitted through RCE filed on 02/03/2021.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to either show or reasonably suggest the claimed process of making a repulpable and recyclable protein box.
The closest prior art of record is Bugas (U.S PG Pub 20140239052 A1). Similar to the claimed invention, Bugas discloses a process for making a repulpable and recyclable protein box. Bugas teaches all the limitations of the instant claim 1, with the exception of the steps of “impregnating a first and second paper liner board solely through its wire side with hydrogenated triglyceride (HT)”, and the steps of “coating the first and second paper liner boards on its felt side with a styrene acrylic co-polymer solution”. Bugas discloses impregnating the first and second paper liner boards, but does not discloses specifically impregnating through the wire side. Further, Bugas discloses a styrene acrylic co-polymer solution, but Bugas discloses the coating to be an emulsified coating of styrene acrylic co-polymer solution with HT blended or mixed in, thus teaching an emulsification coating, rather than a solution coating.
While some of these general features are known individually in other prior art references, such as Kinast (U.S PG Pub 20170350074 A1), who discloses coating a paper only on one side, and further coating it only on the wire side. However, Kinast discloses coating it only one side, but does not disclose impregnating. Thus, Kinast does not disclose or make obvious impregnating solely through one side (wire side). Thus, the prior art as a whole fails to disclose the totality of the claimed invention.
Specifically, the prior art as a whole fails to disclose the step of “impregnating a first and second paper liner board solely through its wire side” and further the step of “coating the first and second paper liner boards on their felt sides with a coating that is a styrene acrylic copolymer solution”. In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the instantly claimed invention without hindsight. For the foregoing reasons, the invention is deemed non-obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712